The opinion of the court was delivered by
Isham, J.
The plaintiff has brought this action to recover damages for being forcibly removed from the cars of the Vermont and Canada Railroad Company, at a place other than one of their stations or usual stopping places. It appears from the case that the plaintiff entered the cars at Swanton Falls in one of their regular passenger trains for the purpose of going to Rouse’s Point. The defendants, under the charge of the eourt, are entitled to the benefit of the fact that the plaintiff refused to pay the fare usually charged between those places, and was ejected from the cars for that reason only. The right and duty of the defendants, in running- that road, to establish and enforce reasonable regulations for the government of the line, has been frequently recognized by the courts in this country. The safety and security of the traveling public, as well as the interest of the railroad itself, require that that right and duty exist and be enforced. Upon that ground it has been held that the defendants and their servants may not only exclude those who refuse to pay their fare or to comply with such reasonable regulations as are made for their government, but they may also rightfully inquire into the habits or motives of those who claim the right of passage. These general principles are sustained by the cases of Jenks v. Coleman, 2 Sumner 221, and Commonwealth v. Power, 7 Met. 596. The discrimination in fare which is made by this company when tickets are purchased at the several stations, or when- paid to the conductor in the cars, is reasonable, as affording proper checks upon its accounting officers, and which they have a right to enforce. While the law requires of the company the adoption of such regulations as are necessary for the safety and convenience of passengers in their trains, they have also the right to adopt such reasonable regulations as are necessary for their own security; and those regulations are to be mutually observed. If they are not complied with by passengers, the company may not only refuse them admission within the cars, but if they are within they may remove them. In the case of Coffin v. Braithwarte, a note of which is found in Parson’s Mer. Law 206, note (1,) on the subject of carriers of freight and passengers, it seems to have been lately held in England by Rolfe B., that “ a carrier having received a pickpocket as a passenger on board his vessel, and taken his fare, he cannot put him on shore at any intermediate *164place, so long as lie is not guilty of any impropriety.” The right to put him on shore at one of their stopping places for that cause seems to have been recognized ; and for any impropriety of conduct it would seem to be inqilied that the right could be exercised at other places. But whatever may be the right at common law, the statute in this state, 202, sec. 52, must control the determination of this case. By that statute it is provided that “ if any passenger shall refuse to pay his fare, or shall be disorderly or drunk, or refuse to comply with all the reasonable regulations of the corporation for the government of the conduct of passengers, it shall be lawful for the conductor of the train and the servants of the corporation to put Mm out of the cars at any usual stopping place the conductor may elect.” The reason for putting the plaintiff out of the cars, in this case, was obviously sufficient. The statute expressly provides that for a refusal to pay his fare the passenger may be removed; but the exercise of that right is restricted to some one of their stations or usual stopping places. Any other construction would render that entire section of the railroad act unmeaning legislation. It is true the statute does not expressly negative the right or forbid the exercise of that power at any other place on the line of the road, but such is its effect by implication. It impliedly negatives the exercise of that right at any other place.
That the defendants in running this road are subject to the provisions of that act we have no doubt on general principles. But as the charter of the company, under the authority of which the defendants are in the use of these franchises, may be repealed or modified by subsequent legislation, we think it quite obvious that they are subject to the provisions of this general law. The power is in the hands of the company to protect themselves from any abuse of that right by passengers in requiring payment of fare before they are permitted to enter the cars.
The judgment of the county court must be affirmed.